Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Mediante la opinión del Tribunal, una mayoría de los integrantes de este Foro resuelve que en pleitos civiles en-tre partes privadas no aplica la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Por ende, en una acción sobre resolución de contrato de arrendamiento y deshaucio sería admisible, como parte de la prueba del demandante, determinada evidencia testifical y documental que en un procedimiento criminal anterior había sido judicialmente suprimida por haberse obte-nido en contravención a la Sec. 10 del Art. II de nuestra Constitución, supra.
La mayoría llega a este resultado para resolver una cuestión novel de hermenéutica respecto a la Sec. 10 del Art. II de nuestra Constitución, supra. Por un lado, visto literalmente, el texto de esa sección parece establecer una prohibición absoluta en contra de la admisión en los tribu-nales de evidencia procurada ilegalmente. Por otro lado, al investigar el historial de la Sec. 10, supra, se encuentran razones para suponer que al redactarse ésta sólo se preten-*372día cristalizar el estado de derecho vigente en 1952, que, en general, establecía una norma de exclusión de evidencia para casos penales. Este aparente conflicto sobre cuál es el verdadero sentido de la Sec. 10, supra, requiere la inter-vención de este Tribunal, y provoca la decisión aludida antes.
La opinión de la mayoría se formula esencialmente so-bre la base de dos (2) razonamientos fundamentales que requieren ponderada consideración. Veamos.
r-H
Con mucha razón, señala la mayoría que la decisión so-bre la exclusión o admisión de la evidencia en el presente caso nada tiene que ver con su valor probatorio o su confiabilidad. Si los testimonios y documentos en cuestión se excluyen no es porque no son pertinentes o porque no merecen crédito, sino porque otras importantes considera-ciones de orden público ajenas a su valor probatorio intrín-seco así lo requieren.
También tiene razón la mayoría al indicar que la apli-cación invariable de la regla de exclusión ante nos tiende ominosamente a menoscabar el propósito medular de las normas relativas a la prueba, que es el descubrimiento de la verdad en todos los procedimientos judiciales. Este efecto adverso de la regla de exclusión es ciertamente muy serio, como bien se señala en la opinión de la mayoría, no sólo porque puede producir resultados injustos que lesio-nan los derechos de las partes y provocan que se pierda confianza en el sistema judicial sino, además, porque atenta contra la integridad misma del proceso de adjudica-ción cuya legitimidad descansa precisamente en que está destinado al descubrimiento de la verdad.
Como en el Derecho hay pocos fines de mayor jerarquía que la búsqueda de la verdad en los procedimientos judi-ciales, concurro con la posición intimada por la mayoría de *373que, no obstante su origen en nuestra Constitución, esta regla de exclusión no puede aplicarse de modo automático o invariable en todos los casos, y que es necesario estable-cer un balance entre los propósitos de la regla de exclusión y los “costos sociales ... negativos que la Constitución re-presenta para una eficaz administración de la justicia”. Opinión mayoritaria, págs. 359-360. Este primer razona-miento de la opinión mayoritaria nos parece correcto.
I HH
Es el segundo razonamiento el que presenta mayores dificultades.
Según la opinión de la mayoría, la Sec. 10 del Art. II de nuestra Constitución, supra, tiene tres (3) propósitos. El más importante es desalentar a los funcionarios del orden público de conseguir evidencia incriminatoria ilegalmente; también se persigue evitar que los tribunales sean “cómpli-ces de actos de desobediencia a la Constitución”, y “tercero, impedir que el Gobierno se beneficie de sus propios actos ilícitos”. En consecuencia dé lo anterior, según la mayoría, si el Gobierno no es parte en un caso, si no se beneficia con la admisión de la evidencia ilegalmente obtenida, o si no hay común acuerdo con un agente del orden público, enton-ces no aplica la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, supra, y se puede admitir en los tribunales la evidencia controvertida.
El problema principal que presenta este razonamiento es que no acoge propiamente el propósito más fundamental de la aludida disposición constitucional. Esa disposición es parte integral de una visión que permea toda nuestra Carta de Derechos. Los derechos fundamentales reconoci-dos y protegidos en el Art. II de nuestra Constitución, supra, responden todos al principio de que la dignidad del ser humano es inviolable. Todo el entramado normativo de la Carta de Derechos va dirigido a dar plena realización a *374este fundamental concepto. 4 Diario de Sesiones de la Con-vención Constituyente 2561 (1952). La razón más contun-dente por la cual se prohíbe el uso en los tribunales de evidencia incriminatoria contra una persona, si aquella es obtenida ilegalmente, es porque ello constituye un ataque grave a la dignidad del ser humano. En el propio Informe de la Comisión de Carta de Derechos se explica esta visión con meridiana claridad, precisamente al comentarse la Sec. 10 del Art. II del Estado Libre Asociado, supra:
La inviolabilidad de la persona se extiende a todo lo que es necesario para el desarrollo y expresión de la misma. El hogar, los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues cons-tituyen el ámbito en que ésta se ha hecho y se mantiene. Toda intromisión sin su permiso en ese círculo privado equivale para todo hombre a una violación de su personalidad ... .La lesión de la intimidad es en este sentido el más penoso ataque a los derechos fundamentales de la persona. (Enfasis suplido.) Diario de Sesiones, supra, pág. 2567.
Es porque se estima que la obtención ilegal de evidencia vulnera la preciada intimidad de la persona que el len-guaje de la Sec. 10 de nuestra Constitución, supra, tiene un tenor tan absoluto. La prohibición a la admisión judicial de la evidencia procurada ilegalmente se expresó en térmi-nos tajantes precisamente para manifestar de modo pal-mario que ello es totalmente incompatible con la visión de la dignidad del ser humano que la Constitución consagra.
b-1 HH
A la luz de esta innegable realidad de nuestro ordena-miento jurídico, al aplicar la Sec. 10 del Art. II de la Cons-titución del Estado Libre Asociado, supra, no cabe distin-guir entre casos civiles y casos penales. Si se ha vulnerado la intimidad de la persona para obtener determinada pieza de evidencia, ésta no es admisible en ningún proceso judicial, sea de la naturaleza que sea. Más aún, en virtud del interés primordial que se quiere proteger, son pocas las *375excepciones que pueden hacerse a la regla de exclusión que nuestra Constitución directamente decreta. Aun frente al interés preeminente del descubrimiento de la verdad en los procesos judiciales, prevalece la protección de la inviolabi-lidad de la personal(1) Las pocas excepciones concebibles al mandato de la Sec. 10, supra, las sugiere el propio historial constitucional de esa sección. Serían aquellas donde no hay propiamente una intromisión irrazonable del ámbito protegido. Sin pretender pautar aquí una norma definitiva, se nos ocurre que puede haber algunas raras ocasiones donde el interés en el descubrimiento de la verdad sea más importante que alguna intromisión de menor cuantía o me-ramente técnica, o donde la intromisión sea respecto a al-gún lugar o efecto que pueda considerarse escasamente como una prolongación de la persona. En tales ocasiones, sería propio realizar el balance de intereses que propone la mayoría según el razonamiento discutido al principio de esta opinión.
El presente caso podría presentar una situación en la que concebiblemente cabría aplicar el aludido razona-miento de la mayoría. La evidencia en cuestión fue obte-nida durante un allanamiento efectuado mediante una or-den judicial. Y el lugar registrado era un local comercial aparentemente dedicado al baile y al consumo de bebidas alcohólicas. Es enteramente posible que en estas circuns-tancias no haya ocurrido aquí una intromisión inaceptable de la intimidad del demandado que justifique menoscabar el descubrimiento de la verdad, aun en un procedimiento civil, separado y distinto del proceso original penal para el cual se procuró la prueba. Si esto hubiese sido lo resuelto por la mayoría, hubiéramos podido concurrir con el *376resultado. La opinión mayoritaria, sin embargo, expone criterios muy generalizados y abarcadores, y el resultado al que llega así concebido no es aceptable, por lo cual de-bemos disentir.

(1) En nuestro ordenamiento jurídico no existen valores superiores a los dere-chos humanos. Como bien señala el Preámbulo de nuestra Constitución, “Nosotros, el pueblo de Puerto Rico ... declaramos ... que entendemos por sistema democrático aquel ... donde el orden político está subordinado a los derechos del hombre ...”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.